Citation Nr: 1729166	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-54 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota 


THE ISSUE

Whether the correct amount of accrued benefits have been paid.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 









INTRODUCTION

The Veteran had active service from June 1955 to September 1955.  He died in August 2013.  The appellant is his brother, and seeks additional payment of accrued benefits.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a determination in September 2015 by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which awarded $20640.80 in accrued benefits for reimbursement of reported in-home care expenses related to the Veteran's illness.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  On September 4, 2015, the appellant was paid $20640.81 in accrued benefits for reimbursement of in-home care expenses related to the Veteran's illness.  

3.  On February 2, 2016, the appellant was paid $6171.19 in accrued benefits for reimbursement of in-home care expenses related to the Veteran's illness.


CONCLUSION OF LAW

The calculation of accrued benefits payable to the appellant was correct, and no further benefits are due to him.  38 U.S.C.A. § 5121 (a)(5) (West 2014); 38 C.F.R. 
§ 3.1000 (a)(4) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this instance, adjudication of the appellant's claim for accrued benefits turns on a matter of law.  Thus, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

II.  General Legal Criteria

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death, and which were due and unpaid at the time of death.  See 38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. § 3.1000 (a) (2016).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C.A. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1).  Upon the death of a surviving spouse, accrued benefits are payable to the children of the deceased Veteran.  38 U.S.C.A. § 5121 (a)(2), (3); 38 C.F.R. § 3.1000 (a)(1), (2). 
In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121 (a)(5); 38 C.F.R. § 3.1000 (a)(4).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).
 
III.  Factual Background and Analysis

The facts of this case are not in dispute.  The Veteran died in August 2013.  The Veteran's brother, C.M.H., was awarded accrued benefits paid on September 4, 2015, in the amount of $20,640.81, and on February 2, 2016, in the amount of $6,171.19.  

In his Notice of Disagreement, the appellant contends he is owed the difference between 40% and 100% in compensation benefits due to the Veteran from July 20, 2012 until his death in August 2013.  

The provisions of the law are clear.  Under the law, the appellant is not entitled to claim the accrued benefits owed his brother at the time of his death in his capacity as the Veteran's brother.  

In this case, the only applicable category under which accrued benefits are payable is in the form of reimbursement to cover the costs of the last sickness or burial of the beneficiary.  38 C.F.R. § 3.1000 (a)(4).  The funds paid to the appellant thus far, $26,812.00, represent these submitted by the appellant.  The appellant has submitted no other evidence that any additional payments were made for necessary expenses of last sickness or burial.  Furthermore, the Board finds no evidence that any additional payments were made for necessary expenses of last sickness.  The claims file does not indicate that any medical bills were paid by the appellant in relation to treatment for an acute attack resulting in the Veteran's death. 

The Board is sympathetic to the appellant's claim.  Under the law as it stands, however, the appellant is not entitled to receive any additional accrued benefits, because he does not meet the legal requirements and the Board has no legal discretion in this matter.

The total amount VA owned the Veteran was $26,812.00 and that is the amount VA paid the appellant in accrued benefits.  Accordingly, no further payable accrued benefits are due to the appellant.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

The calculation of the amount of accrued benefits payable was correct, no further benefits are payable to the appellant, and the appeal must be denied as a matter of law. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


